Citation Nr: 0028164	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968 and from January 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
panic disorder and his active service is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a panic disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran's complete service medical records are not 
available.  At the time of his June 1985 separation 
examination, the veteran complained of frequent trouble 
sleeping and worrying about separation; however, a 
psychiatric evaluation was normal.  

On a February 1989 private medical record, GGR, M.D. stated 
that he had examined the veteran and diagnosed a panic 
disorder.  Dr. R noted that the causal relationship should be 
evaluated because this may have originated during Army 
service.  In a March 1989 letter, JGQS, M.D. reported that he 
treated the veteran from September 1986 to August 1987 for 
generalized anxiety disorder and dysthymia.  

At a May 1998 VA examination, the veteran stated that he 
received treatment with a private psychiatrist, but did not 
remember the psychiatrist's name.  The veteran reported that 
while in service in 1984, he had an episode where felt like 
dying and developed a sudden feeling of fear.  According to 
the veteran, he went to the hospital and was referred to a 
psychologist for music therapy.  The veteran complained that 
this feeling of fearfulness has continued since that time.  
He also complained of depressive feelings.  The examiner 
noted that he reviewed the claims folder but the reported 
incidents during military service were not found.  The 
diagnoses included panic disorder.     

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  Thus, his statement 
that he began to experience feelings of fear during service 
is credible for the purpose of deciding whether the claim is 
well grounded.  This statement, however, is not competent 
evidence providing a link between feelings of fear during 
service and current panic disorder.  That requires medical 
opinion linking the veteran's panic disorder to active 
service.  Additionally, although the veteran is a dentist, he 
has not submitted any evidence indicating that he is 
competent to offer medical opinions in the field of 
psychology.  Thus, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay statements or 
testimony as to the existence of a disorder and a 
relationship between that disorder and service because there 
is no evidence that the veteran is competent to offer medical 
opinions.  Competent medical evidence is required.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 93.  

The Board notes that although one of the veteran's doctors, 
Dr. R stated that the causal relationship of the veteran's 
panic disorder should be evaluated as it may have begun 
during service, this is not an opinion linking the veteran's 
panic disorder to service.  As the Court noted in Hicks v. 
West, 12 Vet. App. 86 (1998), its own word parsing in some of 
its medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
nexus.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Court suggested that a doctor's opinion, expressed in the 
terms of "may," was too speculative on its own, to 
establish a well grounded claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. at 610-11; compare Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (where a medical opinion, expressed 
in the terms of "could" was sufficient to satisfy the nexus 
requirement of a well-grounded claim), Watai v. Brown, 9 Vet. 
App. 441, 443 (1996) (holding that two medical opinions, one 
stating that there "probably" was a relationship to service 
and the other stating "there very well might have been," was 
sufficient medical nexus evidence for a well-grounded claim), 
and Lathan v. Brown, 7 Vet. App. 359, 366 (1995) (holding 
that medical evidence expressed in terms of possible was 
sufficient for a well-grounded claim and stating that a 
medical opinion need not be expressed in terms of certainty 
to satisfy the requirements of a well-grounded claim); see 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that evidence of a "possible or plausible" 
connection between veteran's "current condition and . . . in-
service incurrence" was sufficient to well ground the claim 
and summarizing the case law on the degree of certainty 
required in medical opinions).  

In the instant case, Dr. R, as noted above, provided no 
clinical data or other rationale to support his opinion; in 
fact, it appears that he merely recommended evaluation of the 
veteran's panic disorder for its origin.  In other words, his 
opinion is too speculative to provide the degree of certainty 
required for medical nexus evidence. 
  
Although the veteran stated that his panic disorder began 
during service, and that he experienced these feelings of 
fear since service, there is no diagnosis of a panic disorder 
during service and no medical opinion linking the veteran's 
panic disorder to his active service is of record.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a panic disorder is not well grounded 
and is denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for a panic disorder is denied.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

